Exhibit 10.9

 

EVERI HOLDINGS INC.

NOTICE OF GRANT OF STOCK OPTION

 

Everi Holdings Inc. (the “Company”) has granted to the Participant an option
(the “Option”) to purchase certain shares of Stock pursuant to the Everi
Holdings Inc. 2012 Equity Incentive Plan (the “Plan”), as follows:

 

 

 

 

 

Participant:

_______________

Award No.:  _______________

Date of Grant:

__________, 2016

Number of Option Shares:

_______________, subject to adjustment as provided by the Option Agreement.

Exercise Price per Share:

$_____

Vesting Start Date:

__________, 2016

Option Expiration Date:

The tenth anniversary of the Date of Grant.

Tax Status of Option:

Nonstatutory Stock Option 

Vested Shares:

Except as provided in the Option Agreement and provided the Participant’s
Service has not terminated prior to the applicable vesting date, the number of
Vested Shares is determined as follows:

Twenty-five percent (25%) of the total Number of Option Shares shall vest and
become Vested Shares on each of the first four anniversaries of the Vesting
Start Date (disregarding any resulting fractional share) (each such vesting date
is referred to herein as a “Vesting Date” and each such vesting tranche is
referred to herein as a “Tranche”), provided that as of the Vesting Date for
each Tranche the closing price of the Company’s shares on the New York Stock
Exchange (the “Closing Price”) is at least $_____ (“Price Hurdle”).

If the Price Hurdle is not met as of the Vesting Date for a Tranche, then the
Tranche shall vest and become Vested Shares on the last day of a period of
thirty (30) consecutive Trading Days during which the Closing Price is at least
the Price Hurdle.

No shares shall become Vested Shares after the earlier of the Participant’s
termination of Service or termination of the Option.

“Trading Day” shall mean any day upon which the Company’s common stock is traded
on the New York Stock Exchange.

 

Accelerated Vesting:

Notwithstanding any other provision contained in this Grant Notice or the Option
Agreement:

(i) the total Number of Option Shares shall become Vested Shares upon the
Participant’s termination of Service if the Participant’s Service is terminated
by the Participating Company without Cause or by the Participant for Good Reason
within ten days prior to, or within eighteen (18) months after, the date a
Change in Control is consummated; and

(ii) the total Number of Option Shares shall become Vested Shares immediately
before the Change in Control, and contingent thereon, if the Acquiror does not
assume or continue the Option as described in Section 8 of the Option Agreement.

“Cause” and “Good Reason” have the meanings given those terms in the Employment
Agreement.

Suspension of Vesting:

During any authorized leave of absence, the vesting of the Option as provided by
this Grant Notice shall be suspended after the leave of absence exceeds a period
of ninety (90) days.  Vesting of the Option shall resume upon the Participant’s
termination of the leave of absence and return to Service. The period of Service
required for each subsequent tranche determined

 







--------------------------------------------------------------------------------

 



 

 

 

in accordance with the vesting schedule above shall be extended by the length of
the suspension.  Any extension of the vesting schedule shall not defer the
Option Expiration Date.

Employment Agreement

Employment Agreement by and between _____________ and _____________ dated
________. 

Superseding Agreement

None.  Participant acknowledges and agrees that none of the provisions of the
Employment Agreement relating to vesting, exercisability, or termination of
equity awards (including accelerated vesting upon a Change in Control or the
post-termination exercise period) shall apply to this Option, so that the
provisions of the Grant Notice and Option Agreement for this Option shall
supersede those provisions in the Employment Agreement.

Restrictive Covenants

This Option is consideration for Participant’s compliance with the restrictive
covenants herein.   If the Employment Agreement or any other agreement signed by
the Participant for the benefit of the Company or any Affiliate contains more
restrictive provisions, those provisions shall continue in effect
notwithstanding any contrary provision in any such agreement.

Participant acknowledges that because of Participant’s position in the Company,
Participant will have access to the Company’s and its affiliates’ new and
additional Proprietary Information (as defined below), including confidential
information and trade secrets.  Subject to clause 1(a) and 1(d) of the
Participant’s Employee Proprietary Information and Inventions Agreement
(“EPIIA”), Participant agrees that during Participant’s Service and for a period
of 12 months after termination of Participant’s Service, Participant shall not
directly or indirectly, either for Participant or for any other individual,
corporation, partnership, joint venture or other entity, participate in or
provide any services, whether as an employee, consultant or independent
contractor, member of a board of directors or in any other capacity, to any
entity in connection with the development, production, marketing, soliciting or
selling products or services competitive with products or services being
developed, produced, marketed or sold by any Company business unit, division, or
department operating anywhere in the world, for which Participant performed any
work or about which Participant obtained Proprietary Information during the two
year period prior to Participant’s last day of Service. Subject to clause 1(a)
and 1(d) of the EPIIA, Participant also agrees during Participant’s Service and
for a period of 12 months after termination of Participant’s Service,
Participant shall not directly or indirectly, either for Participant or for any
other individual, corporation, partnership, joint venture or other entity, (i)
divert or attempt to divert from the Company or any affiliate of the Company any
business of any kind, including without limitation the solicitation of or
interference with any of its customers, clients, business partners or suppliers,
or (ii) solicit, induce, recruit or encourage any person employed by the Company
or any affiliate of the Company during the six months prior to Participant’s
last day of Service to terminate his or her employment.  For purposes of the
foregoing, the term “participate in” shall include, without limitation, having
any direct or indirect interest in any corporation, partnership, joint venture
or other entity, whether as a sole proprietor, owner, stockholder, partner,
joint venturer, creditor or otherwise, or rendering any direct or indirect
service or assistance to any individual, corporation, partnership, joint venture
and other business entity (whether as a director, officer, manager, supervisor,
employee, agent, consultant or otherwise).

“Proprietary Information” means all information and any idea in whatever form,
tangible or intangible, whether disclosed to or learned or developed by
Participant, pertaining in any manner to the business of the Company or to the
Company’s affiliates, consultants, or business associates, unless:  (i) the
information is or becomes publicly known through lawful means; (ii) the
information was rightfully in Participant’s possession or part of Participant’s
general knowledge prior to

 







--------------------------------------------------------------------------------

 



 

the obligations contained in this section, including, but not limited to,
Participant’s obligation not to interfere with the Company’s business as
provided above, is necessary to protect the Proprietary Information and,
consequently, to preserve the value and goodwill of the Company. Participant
further acknowledges the time, geographic and scope limitations of Participant’s
obligations as described above are reasonable, especially in light of the
Company’s desire to protect its Proprietary Information, and that Participant
will not be precluded from gainful employment if Participant is obligated not to
compete with the Company during the specified period and within the specified
geography.  In accordance with the Defend Trade Secrets Act (DTSA) and other
applicable law, nothing in this Proprietary Information policy restricts
disclosure of a trade secret to the government in relation to the investigation
of a known or suspected violation of law.

 

 

 

Participant’s employment by the Company; or (iii) the information is disclosed
to Participant without confidential or proprietary restrictions by a third party
who rightfully possesses the information (without confidential or proprietary
restrictions) and did not learn of it, directly or indirectly, from the
Company.  Participant further understands that the Company considers the
following information to be included, without limitation, in the definition of
Proprietary Information:  (A) schematics, techniques, employee suggestions,
development tools and processes, computer printouts, computer programs, design
drawings and manuals, electronic codes, formulas and improvements; (B)
information about costs, profits, markets, sales, customers, prospective
customers, customer contracts (including without limitation the terms and
conditions of such customer contracts) and bids; (C) plans for business,
marketing, future development and new product concepts; (D) customer lists, and
distributor and representative lists; (E) all documents, books, papers,
drawings, models, sketches, and other data of any kind and description,
including electronic data recorded or retrieved by any means, that have been or
will be given to Participant by the Company (or any affiliate of it), as well as
written or verbal instructions or comments; (F) any information or material not
described in (A)-(E) above which relate to the Company’s inventions,
technological developments, “know how”, purchasing, accounts, merchandising, or
licensing; (G) employee personnel files and information about employee
compensation and benefits; and (H) any information of the type described in
(A)-(G) above which the Company has a legal obligation to treat as confidential,
or which the Company treats as proprietary or designates as confidential,
whether or not owned or developed by the Company.

Participant acknowledges that Participant’s fulfillment of the obligations
contained in this section, including, but not limited to, Participant’s
obligation not to interfere with the Company’s business as provided above, is
necessary to protect the Proprietary Information and, consequently, to preserve
the value and goodwill of the Company. Participant further acknowledges the
time, geographic and scope limitations of Participant’s obligations as described
above are reasonable, especially in light of the Company’s desire to protect its
Proprietary Information, and that Participant will not be precluded from gainful
employment if Participant is obligated not to compete with the Company during
the specified period and within the specified geography.  In accordance with the
Defend Trade Secrets Act (DTSA) and other applicable law, nothing in this
Proprietary Information policy restricts disclosure of a trade secret to the
government in relation to the investigation of a known or suspected violation of
law.

The covenants contained herein shall be construed as a series of separate
covenants, one for each state, province, country and other political
subdivision.  Except for geographic coverage, each such separate covenant shall
be deemed identical in terms of the covenant contained herein.  In the event
that the scope, territory or period of time of any separate covenant is
determined to be unenforceable by a court of competent jurisdiction, the court,
if allowed under applicable law, shall reduce the scope, territory or period of
time of that separate  covenant to a level that the court deems enforceable and
the remaining separate covenants, as well as all other terms and covenants in
this Notice of Grant of Stock Option, shall be valid and be enforceable to the
fullest extent permitted by law.  In the event that any separate covenant is
found to be unenforceable in its entirety, the court, if allowed under
applicable law, shall eliminate such covenant from this Notice of Grant of Stock
Option in that case and the remaining separate covenants, as well as all other
terms and covenants in this Notice of Grant of Stock Option, shall be valid and
be enforceable to the fullest extent permitted by law.  The covenants set forth
herein are intended to be enforced to the maximum degree permitted by law.

 







--------------------------------------------------------------------------------

 



By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Notice of Grant of Stock Option and by the provisions
of the Option Agreement and the Plan, both of which are made a part of this
document, and by the Superseding Agreement, if any.  The Participant
acknowledges that copies of the Plan, the Option Agreement and the prospectus
for the Plan are available on the Company’s internal web site and may be viewed
and printed by the Participant for attachment to the Participant’s copy of this
Notice of Grant of Stock Option.  The Participant represents that the
Participant has read and is familiar with the provisions of the Option Agreement
and the Plan, and hereby accepts the Option subject to all of their terms and
conditions.

 

 

EVERI HOLDINGS INC.

PARTICIPANT

 

 

 

 

By:

 

 

 

 

Michael D. Rumbolz

 

Signature

 

Chief Executive Officer

 

 

 

Date

 

 

Address:           7250 S. Tenaya Way, Suite 100

 

                          Las Vegas, NV 89113

Address

 

 

 

 

ATTACHMENTS:   2012 Equity Incentive Plan, as amended to the Date of Grant;
Stock Option Agreement; Exercise Notice; and Plan Prospectus



--------------------------------------------------------------------------------